DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a reply to the application filed on 04/17/2020 and 07/31/2022, in which, claim(s) 1-12 are pending. Claims 1 and 10 are independent. Claims 10-12 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/17/2020 and 11/02/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 04/17/2020 are accepted by The Examiner.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Wale T. Godo, Jr (Reg. No. 75,219) on 08/08/2022 and followed up on 08/15/2022. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently amended) A uniway security gateway system comprising:
a uniway data transmitting device located in a secure area; and
a uniway data receiving device, located in a control area, configured to perform integrity verification on a management data transmission datagram and transmit the verified management data transmission datagram to a first receiver of the uniway data transmitting device through a uniway data transmission channel, while transmitting the verified management data transmission datagram when the integrity verification succeeds;
wherein the uniway data transmitting device and the uniway data receiving device provide a first communication channel for transmitting and receiving data in one direction from the secure area to the control area and a second communication channel for transmitting and receiving management data in one direction from the control area to the secure area, 
wherein the uniway data transmitting device is configured to confirm that the uniway data receiving device receives management data associated with the management data transmission datagram by receiving the management data transmission datagram.

Please replace claim 5 with:
5. (Currently Amended) The uniway security gateway system of claim 1, wherein the uniway data transmitting device comprises:
a first transmitter configured to transmit application data and the management data in one direction;
[[a]] the first receiver configured to receive the management data in one direction;
a first device manager configured to generate the management data; and
a first uniway communication data manager configured to manage transmitted and received data and verify integrity of the management data, and
the uniway data receiving device comprises:
a second transmitter configured to transmit the management data in one direction to the secure area;
a second receiver configured to receive the application data and the management data in one direction;
a second device manager configured to generate the management data; and
a second uniway communication data manager configured to manage transmitted and received data and verify integrity of the management data.

Please replace claim 7 with:
7. (Currently Amended) The uniway security gateway system of claim 5, wherein the second receiver receives a management data transmission datagram for transmission of the management data,
the second uniway communication data manager performs integrity verification on the received management data transmission datagram and transmits the management data transmission datagram to the second transmitter while transmitting the management data transmission datagram to the second device manager when the integrity verification succeeds,
the second transmitter transmits the management data transmission datagram to the first receiver of the uniway data transmitting device via [[a]] the uniway data transmission channel, and
the first uniway communication data manager confirms that the uniway data receiving device receives the management data normally by receiving the management data transmission datagram from the first receiver.

Please cancel claim 10;

Please cancel claim 11;

Please cancel claim 12;

Please add claim 13:
13. (New) The uniway security gateway system of claim 1, wherein the integrity verification is received through a second uniway communication data manager and the verified management data transmission datagram is transmitted to a second transmitter while transmitting the verified management data transmission datagram to a second device manager when the integrity verification succeeds.

Please add claim 14:
14. (New) The uniway security gateway system of claim 1, wherein the management data transmission datagram is received from the first receiver through a first uniway communication data manager.
 
Please add claim 15:
15. (New) A uniway data transmission method comprising:
receiving, by a uniway data receiving device, a management data transmission datagram for transmission of management data through a second receiver;
performing, by the uniway data receiving device, integrity verification on the management data transmission datagram received through a second uniway communication data manager and transmitting the verified management data transmission datagram to a second transmitter while transmitting the verified management data transmission datagram to a second device manager when the integrity verification succeeds;
transmitting, by the uniway data receiving device, the management data transmission datagram to a first receiver of a uniway data transmitting device through a uniway data transmission channel; and
confirming, by the uniway data transmitting device, that the uniway data receiving device receives the management data normally by receiving the management data transmission datagram from the first receiver through a first uniway communication data manager,
wherein the uniway data transmitting device, located in a secure area, and the uniway data receiving device, located in a control area, provide a first communication channel for transmitting and receiving data in one direction from the secure area to the control area and a second communication channel for transmitting and receiving management data in one direction from the control area to the secure area.

Please add claim 16:
16. (New) The uniway data transmission method of claim 15, further comprising:
generating, by the uniway data receiving device, a management data transmission datagram for a response to the management data through a second device manager and transmitting the management data transmission datagram to the second uniway communication data manager;
skipping, by the uniway data receiving device, integrity verification through the second uniway communication data manager and transmitting the management data transmission datagram to the second transmitter;
transmitting, by the uniway data receiving device, the management data transmission datagram to a first receiver of the uniway data transmitting device through the uniway data transmission channel; and
confirming, by the uniway data transmitting device, a response to a result of processing the management data from the uniway data receiving device by receiving the management data transmission datagram from the first receiver through a first uniway communication data manager.

Please add claim 17:
17. (New) The uniway data transmission method of claim 15, further comprising:
performing, by the uniway data transmitting device, integrity verification by transmitting the management data transmission datagram received through the first receiver to a first uniway communication data manager to confirm that a response to the management data from the data receiving device is transmitted to the uniway data transmitting device normally;
transmitting, by the uniway data transmitting device, the management data transmission datagram to a first transmitter through the first uniway communication data manager while transmitting the management data transmission datagram to a first device manager when the integrity verification succeeds; 
transmitting, by the uniway data transmitting device, the management data transmission datagram to a second receiver of the uniway data receiving device through the first transmitter via a uniway data transmission channel; and
confirming, by the uniway data receiving device, that the response to the management data from the uniway data receiving device is transmitted to the uniway data transmitting device normally by receiving the management data transmission datagram from the second receiver through the second uniway communication data manager.


Allowable Subject Matter
Claims 1-9 and 13-17 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In claim 1:
“a uniway data receiving device, located in a control area, configured to perform integrity verification on a management data transmission datagram and transmit the verified management data transmission datagram to a first receiver of the uniway data transmitting device through a uniway data transmission channel, while transmitting the verified management data transmission datagram when the integrity verification succeeds;
wherein the uniway data transmitting device is configured to confirm that the uniway data receiving device receives management data associated with the management data transmission datagram by receiving the management data transmission datagram.” in combination with other limitations recited as specified in the independent claim(s). 

In claim 15:
“performing, by the uniway data receiving device, integrity verification on the management data transmission datagram received through a second uniway communication data manager and transmitting the verified management data transmission datagram to a second transmitter while transmitting the verified management data transmission datagram to a second device manager when the integrity verification succeeds;
transmitting, by the uniway data receiving device, the management data transmission datagram to a first receiver of a uniway data transmitting device through a uniway data transmission channel; and
confirming, by the uniway data transmitting device, that the uniway data receiving device receives the management data normally by receiving the management data transmission datagram from the first receiver through a first uniway communication data manager” in combination with other limitations recited as specified in the independent claim(s). 

The closest prior art made of record are:
Charles W. Kellum (US 2008/0008207 A1) teaches a one-way data communication link implementation method. The one-way link is use to transfer data in only a single direction from a protected system to the CFE-Module to insure no covert channels exist between a transmitter system and receiver system.
Allan G. Ferry (US 2010/0275031 A1) teaches a system for secure one-way transmission of data from a secure network to a general-purpose network.
Bill Linden (US 2009/0067421 A1) teaches digital information to be sent from the first data communication device to the second data communication device is divided into at least two information sections, that every information section is transmitted from the first data communication device to the second data communication device via a separate Transmission.
James D. Lyle (US 7,797,536 B1) teaches encrypting data for transmission (e.g., over a serial link) and decrypting transmitted data, and to transmitters and receivers for use in such systems.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497